        Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

MICHAEL HALLORAN, ET AL.                           CIVIL ACTION
                Plaintiffs,                        No. 3:16-CV-00133-VAB

v.
HARLEYSVILLE PREFERRED
INSURANCE CO., ET AL.
                Defendants.                        NOVEMBER 26, 2019


                              PARTIES' JOINT STATUS REPORT

       In accordance with footnote 2 of the Court's Order on Scope of and Schedule for

Discovery ("Court's Discovery Order") dated November 30, 2018, the parties hereby

provide the following joint status report.

I.     STATUS OF DISCOVERY

       A.       Plaintiffs' Discovery

       As set forth in previous joint status reports, Plaintiffs conducted fact discovery,

through interrogatories and requests for production, as well as in the form of

depositions, from December 2018 through August 2019.

       On August 14, Plaintiffs disclosed four expert witnesses to testify on their behalf:

James Heneghan; Jonathan R. Gourley, Ph. D.; Kevin E. Miller; and Edward G.

Shelomis, P.E., L.S. Defendants have deposed Plaintiffs' experts with the last

deposition occurring on September 18, 2019.

       Plaintiffs have requested reimbursement of the experts fees related to

Defendants' expert discovery and Defendants have indicated that the reimbursement

will be paid.
        Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 2 of 8




       B.      Defendants' Discovery

       As set forth in previous joint status reports, Defendants conducted fact discovery

in the form of Interrogatories and Requests for Production on Plaintiffs. Defendants

took the depositions of most of the Plaintiffs during the months of April through July

2019. The Defendants issued document production subpoenas to the Plaintiffs' four

experts, and then took the experts' depositions in September. After the depositions, the

Defendants requested production of documents identified during certain experts'

depositions.

       On or about October 25, 2019, Defendants disclosed their expert witnesses:

Leonard J. Morse-Fortier, Ph.D, P.E., and Sidney W. Carter, Ph.D, P.G.

II.    DISCOVERY DISPUTE(S) AND EFFORTS TO RESOLVE

       Other than the request for reimbursement of expert fees, there are no

outstanding discovery issues.

III.   NATURE OF UNRESOLVED DISCOVERY DISPUTE(S)

       Not applicable.

IV.    REMEDY SOUGHT FOR UNRESOLVED DISCOVERY DISPUTE(S)

       Not applicable.

V.     IN-PERSON CONFERENCE AVAILABILITY OF AFFECTED PARTIES

       Not applicable.

VI.    OTHER: RELEVANT STATUS UPDATES

       On November 12, 2019, the Connecticut Supreme Court released its rulings in

three crumbling concrete cases: Karas et al. v. Liberty Ins. Co. (SC 20149), Jemiola et

al. v. Hartford Cas. Ins. Co. (SC19978), and Vera et al. v. Liberty Mutual Fire Ins. Co.


                                             2
        Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 3 of 8




(SC20178). In considering the impact of the decisions of the Connecticut Supreme

Court in consultation with counsel, as of November 25, 2019 all remaining Plaintiffs

have asked counsel to withdraw their claims from this action. Plaintiffs and Defendants

intend to file a Joint Motion to Withdraw all remaining claims in the case. When the

Joint Motion is filed, the parties would request that the Court promptly enter an Order

granting the motion so that the Plaintiffs will be able to immediately pursue alternative

resources for repairing their homes, as applicable, including activating their applications

with the Connecticut Foundations Solutions Indemnity Company, LLC.




                                              3
         Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 4 of 8




PLAINTIFFS,
                                          DEFENDANTS,

By      /s/ Marilyn B. Fagelson
     Marilyn B. Fagelson (ct17202)        By      /s/ Wystan M. Ackerman
     mfagelson@murthalaw.com                   Wystan M. Ackerman (ct24090)
     David P. Friedman (ct03558)               wackerman@rc.com
     dfriedman@murthalaw.com                   Stephen E. Goldman (ct06224)
     Rachel Snow Kindseth (ct17634)            sgoldman@rc.com
     rkindseth@murthalaw.com                   Jessica A.R. Hamilton (ct29702)
     Taruna Garg (ct28652)                     jhamilton@rc.com
     tgarg@murthalaw.com                       Charles F. Modzelewski (ct30564)
     Madiha M. Malik (ct30318)                 cmodzelewski@rc.com
     mmalik@murthalaw.com                      Jonathan E. Small (ct43661)
     Emily McDonough Souza (ct30499)           jsmall@rc.com
     esouza@murthalaw.com
                                           Robinson & Cole LLP
Murtha Cullina LLP                         280 Trumbull Street
265 Church Street, 9th Floor               Hartford, CT 06103
New Haven, CT 06510                        Telephone: (860) 275-8200
Telephone: (203) 772-7700                  Fax: (860) 275-8299
Fax: (203) 772-7723
                                               Attorneys for The Standard Fire
     Ryan P. Barry (ct21683)                   Insurance Company, The Travelers
     rbarry@bbsattomeys.com                    Indemnity Company of America,
     Anthony J. Spinella, Jr. (ct29782)        The Automobile Insurance
     anthony@bbsattomeys.com                   Company of Hartford, Connecticut,
                                               Fidelity and Guaranty Insurance
Barry, Barall & Spinella, LLC                  Company, and Citizens Insurance
202 West Center Street, 1st Floor              Company of America
Manchester, CT 06040
Telephone: (860) 649-4400
Fax: (860) 649-7900
                                           And all other Defendants listed
        Their Attorneys                    below.
       Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 5 of 8




Amica Mutual Insurance Co.

Christopher M. Reilly
Anthony J Antonellis
Brendan L. Labbe
John Anthony Donovan, Ill
Michael S. Antonellis
John McCormack
SLOANE AND WALSH, LLP
Three Center Plaza, 8th Floor
Boston, MA 02108
T: 617-523-6010
F: 617-227-0927
creilly@sloanewalsh.corn
aantonellis@sloanewalsh. corn
blabbe@sloanewalsh. corn
jdonovan@sloanewalsh. corn
mantonellis@sloanewalsh.corn
jmccormack@sloanewalsh.corn

Bunker Hill Insurance Company
New London County Mutual
Insurance Company

Daniel Joseph Raccuia
John W. Cerreta
Michael P. Mullins
Thomas 0. Farrish
DAY PITNEY LLP
242 Trumbull Street
Hartford, CT 06033
T: 860-275-0373
F: 860-218-9711
draccuia@daypitney. corn
jcerreta@daypitney. corn
mmullins@daypitney.corn
tofarrish@daypitney. corn
       Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 6 of 8




Liberty Mutual Fire Insurance Co.

Matthew B Arnould
Robert A. Kole
Allison Sue Ercolano
CHOATE, HALL & STEWART, LLP
Two International Place
100-150 Oliver Street
Boston, MA 02110
T: 617-248-4079
F: 617-502-4079
mamould@choate.com
rkole@choate.com


Philip T. Newbury, Jr.
HOWD & LUDORF, LLC
65 Wethersfield Avenue
Hartford, CT 06114-1121
T: 860-249-1361
F: 860-249-7665
pnewbury@hl-law.com


Kieran W Leary
QUILLING, SELANDER, LOWNDS,
  WINSLETT & MOSER, P.C.
2001 Bryan Street, Ste. 1800
Dallas, TX 75201
T: 214-871-2100
F: 214-871-2111
kleary@qs1wm.com
       Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 7 of 8



Merrimack Mutual Fire Insurance

Derek E. Donnelly
Stuart G. Blackburn
LAW OFFICE OF STUART G.
  BLACKBURN
2 Concorde Way # 3C
P.O. Box 608
Windsor Locks, CT 06096
T: 860-292-1116
F: 860-292-1221
derek@donnellylawoffice. corn
sgblackbum@sbcglobal.net


Susan L. Miller
Kathryn C. Rivet
O'CONNELL, ATTMORE & MORRIS,
LLC
280 Trumbull Street, 23rd Floor
Hartford, CT 06103
T: 860-548-1300
F: 860-548-0023
smiller@oamlaw.com
krivet@oamlaw.corn

Middlesex Mutual Assurance Co.

Chanda M. Feldkamp
William J. Kelly
KELLY & WALKER LLC
1512 Larimer Street, Suite 200
Denver, CO 80202

T: 720-236-1800
F: 720-236-1799
cfeldkamp@kellywalkerlaw.corn
wkelly@kellywalkerlaw.corn
       Case 3:16-cv-00133-VAB Document 717 Filed 11/26/19 Page 8 of 8




Kathleen F. Adams
Peter J. Ponziani
LITCHFIELD CAVO LLP
82 Hopmeadow Street, Ste. 210
Simsbury, CT 06089
T: 860-413-2800
F: 860-413-2801
adamsk@litchfieldcavo.corn
ponziani@litchfieldcavo. corn

NGM Insurance Co.
Homesite Insurance Co.

Kelly E. Petter
Scott T. Ober
HASSETT AND DONNELLY, P.C.
100 Pearl Street, 11th Floor
Hartford, CT 06103
T: 860-247-0644
F: 860-247-0653
kpetter@hassettanddonnelly. corn
sober@hassettanddonnelly. corn
